
	

113 HRES 564 IH: Expressing support for designation of May 2014 as “Health and Fitness Month”.
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 564
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Veasey (for himself, Mr. Hastings of Florida, Ms. Lee of California, Ms. Edwards, Mr. Rush, Mr. Butterfield, Mr. Gallego, Ms. Brown of Florida, Mr. Danny K. Davis of Illinois, Mr. Blumenauer, Ms. Fudge, Mr. David Scott of Georgia, Ms. Jackson Lee, Ms. Kelly of Illinois, Ms. Eddie Bernice Johnson of Texas, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of May 2014 as Health and Fitness Month.
	
	
		Whereas 2/3 of adults and nearly 1 in 3 children are overweight or obese in the United States;
		Whereas unhealthy eating habits and lack of physical activity have contributed to the obesity
			 epidemic in the United States;
		Whereas the prevalence of obesity in the United States more than doubled from 15 percent to 34
			 percent among adults and more than tripled from 5 percent to 17 percent
			 among children and adolescents from 1980 to 2008;
		Whereas an obese teenager is 70 percent more likely to become an obese adult;
		Whereas obesity is more common among non-Hispanic Black teenagers (29 percent) than Hispanic
			 teenagers (17.5 percent) or non-Hispanic White teenagers (14.5 percent);
		Whereas 70 percent of American Indian/Alaskan Native adults are overweight or obese;
		Whereas studies indicate that overweight youth may never achieve a healthy weight;
		Whereas a poor diet is associated with major health risks that can cause illness and even death;
		Whereas in addition to healthy eating, people in the United States can experience positive health
			 benefits and be on the path for a better future by incorporating physical
			 activity into daily life, including 30 minutes for adults and 60 minutes
			 for children;
		Whereas physical activity can help prevent chronic diseases such as heart disease, cancer, and
			 stroke, control weight, reduce fat, condition the heart and lungs, improve
			 sleep, decrease potential of becoming depressed, increase energy and
			 self-esteem, relieve stress, and increase the chances of living longer;
			 and
		Whereas May 2014 would be an appropriate month to designate as Health and Fitness Month: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of Health and Fitness Month; and
			(2)supports efforts to educate the people of the United States on the importance of a healthy and
			 nutritious lifestyle.
			
